a       c
    .

                  OFFICE     OF     THE   AlTORNEY    GENERAL      OF   TEXAS
            .




        Eonorrblo Oao,       x. shoppua
        caclrptrollar or     Fall. koouatr
        Aurt ia 4 rear




            intotrst    in   raeh    rtoro      omd    b7   ‘A*.

                   m   tutdorrtma   b7 yaur 8aooad @eatdon that the    oriff
            rtookholhrr       ln thr oorporatlaael80 owa the rujority
                                                                    -in torort ln
Ioaorablo@ea. He Sheppard,M&3& 10, 19SQ9,
                                        PageIL


             w   TaXa6 Uhdn    Strom   taZ   .hlt   i8   ICIWW~%as Hweo   Bin   IJo,
l8‘   ASt8    1$as, mrtprwthI%8glalature,  lNrst called 8esa&3n, a&
it 18 4odlfled ss Artlole lllld in Verncrn’s Annotated Penal code &
Ta8B*
                                                                                       i




        It ~I.11be noticed that Section 6 provides that this law
shku apply to every firm "which Is * * * ultimately aontrolledas
direoted by one Exinagamentor association of ultimate mana ament*l
and that Seation 7 says that the Vxwm tstoret * * * E*a-
                                                       a
stied to mean * * * any stores cm an meroantile sstabliahm&n
                 by ths same person, 5** oorpomtion, copartnsr-
* * * eont~olJ.eQ,
ship or asmoiation * * *.*
        me key wards in these seatlone  are %anagement* and “eon-
trolled*. -If the store8 in qestion ar8 under the 88188manaaement
OF control, then they are in the sBme "shain~.
        The words Wanags* and "aontroln were adlsslsntedon by the
-rem    court or Tbxaa In the 0688 or dndexson vs. Stoakdale, 62 Tex.
64, aa IallWa:
                  Ffhe usupllerrdordinary significntionof
             the umd 'oantrciL* ie thr same 68 the Word
         The Toxar ruthoritlro, lo roll ao ii& Other muthorltlto
I   oltod; olrarl7 ladio*to that to nma.acIrad to ooatrol meuu thr oum
I   thing;and thilttbO* t.N both Via to -t=in,         t0 tive 8uth0Tiv
    ~*r;~anU to gwonb
1
         the thirt7 #tom@ thgt 7ou rok about ir 70~ flrrt quao-
    tloa are orrh partarrohi 8. vbro 10, aa4 who hso, tb rrnrumoat
    ~4 eoatrol ot rtoh Oz t& 08 ltoroot  tair c(aOrtioa io prmtla
    oworod la thr eau at'011 hame & 11 lty epai0d0 TO.
    ct.   at.   App*) 8116.   v. 1054, w   f0"I;:our1

                v30reu     aa0tO0 t0 dinu7~ubw-
           ohipo the eoatrol ma maaa        of tbr buol-
           a080 10 ultb the ~nrjorit7      Dartmrr, ti-
           thoughit am7 b7 wgremat      ocamitttd to o#
           or molu ot the partaerrr*

         The oamoa owaerin theserto7rOlwhoa Jar deob~ti      U
    *A*, only mo a onehalt latenot  10 lroh*of ti* rtottr.    15 4-o
    not owa l arJorltf iatorort raa, thmton,     he oranot oontrol os
    VMp    the00 etar@B. A0 far a* *A* lo 00dObrn0a,the ltoreo am
    not aaar tht  l(IPIH ar~-Ont  or 00otrol.t aa it lr lp wlu ntthat
    tbn 16 a0 ocmkonmanggameat    or ooatrolffaa -7 othw r)tm4DolaL
  norable Gee. H. Sheppard,'Earoh10, 1939, Pa&a 4


Will


829,




                                                    .
    Xonorrblo 0.0. R. Sheppmd, Maroh 10, 193, Pa@                           b


    olrtloa af \rltLartrmma-myoma   and thrp oam within the .reFt of
    Sootiao 7 ln that they are aontrolled by tbr care p~rsoa      OS
    6660618tlOlL~.
I
            It   ia    oU? brlfei   the phra66 "which 16 l l ’ c o ntr o l-
                                        that
    lab l l l b on6 mamgomemtor lr so o ia tio      ofnultl.matOmanag63Pentw
    ln &oao8     i 6nd thr fhr-666*r to mrl.* l controllrd by the 6emo
    eop#rba48hi~    or a66ce   6tlonw.in  &ctlon  I  do66 not mean that tlm
    oonttol t aamgamant      mwt be la one lnblthusl prrson, but it means
    what it ‘.a     6nd that 16 th6 6tar66 lr6 16 th6 laao ohsin It
    the #oat 2    md raaagmrnt      ir in thr aan6 666ooiatlon or oopartner-
    6hip. m th6 661~6asrooiation or oopartnerrhlpa6 usrd th6r6 16
    msant     tbr     66m     grarp    of   p60plrr

            If   a group       oi    three mm, or any other number cou1.dro-
    rtraln or gotorn,               or h&d authority over srrrral 6corea, having 6u-
    thorit       over       6a60    of the rtomr~br    virtue     of    owning   a majority   of
    tha ltea k
             of the                             that
                                      held the tltl6 to those rtorea;
                                   sorporatlon
    and haviw authorit 016r the other #tore6 by virtue oi being mrr-
    jorlty owner6 of the partnorahfp that owned then, then those stmes
    would all bo ln the 8am ohaln just the #ma a8 if one individual
    person oonttolled all of the stom6.
1        Our 6nmwef to pur first question 16 “_no*iand our hewer
I   to four 6ooond Quoeti3n 16 “yen”,

                                                                Pours    tory trulf
                                                       AlToRNEY GmxR!..tOP TInAs
I
                                                       w                Ceoil C. Rotsoh
                                                                              Aseiatant




I   ATTORNXY c3dH’HtAI.a
                     OF 'TEXAS